 In the Matter of THE YoDERCOMPANYandINDEPENDENTASSOCIATION, INC.Case No. 8-R-1076 (R-5282)SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTIONWELFAREOctober 30, 1943On June 2, 1943, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction in the above-entitled pro-ceeding,, and on June 25, 1943, issued a ,Supplemental Decision andSecond Direction of Election.Pursuant to the Second Direction ofElection a Run-Off Election by secret ballot was conducted on July19, 1943, by the ' Acting Regional Director for the Eighth Region(Cleveland, Ohio).On August 5, 1943, the Regional Director actingpursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued a Reporton the Run-Off Election, and on August 8, 1943, duly served copiesof the Report upon the parties.As to the balloting and its results the Regional Director reportedas follows :Approximate number of eligible voters---------------------485Total ballotscast----------------------------------------352Total ballots challenged-----------------------------------6Total blank ballots---------------------------------------2Total void ballots----------------------------------------0Total valid ballots counted--------------------------------344Votes cast for United Electrical, Radio & Machine Workers ofAmerica, Local 735 (CIO)-------------------------------173Votes cast for Independent Welfare Association, Inc---------171In the Election Report the Regional Director considered the chal-lengesand recommended that they be sustained as to two employees,and that four of the challenged ballots be opened.On August 10, 1943, the Company filed Objections to the ElectionReport alleging, in substance, that the challenged ballot of Frank150 N. L.R. B. 36.53 N. L.R. B., No. 116.559015--44-vol. 53=4S653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDVeverka should be counted and that the challenge against Carol Tothshould be sustained.On August 11, 1943, the U. E. also filed Excep-tions to the Election Report alleging, in substance, that the recom-mendations of the Regional Director with regard to the dispositionof the challenged ballots of William Bell, Virgil Garwood, LouisLewis, and Joseph Hargreave, were incorrect, and that the challengesconcerning Bell, Garwood, and Lewis should be sustained, and thatthe ballot of Hargreave should be counted.On August 16, 1943, the Acting Regional Director, after considera-tion of the objections of both the Company and the U. E., issued andduly served upon the parties a Report on Objections, in which he con-cluded that the recommendation made in the Election Report' as toWilliam Bell and Frank Veverka should not be altered, and recom-mended that the Board direct a hearing upon the objections concern-ing the challenges of Carol Toth, Virgil Garwood, Louis Lewis, andJoseph Hargreave.On August 19 and September 1, 1943, respectively, the Board issueditsOrder and Amended Order directing a hearing with respect tothe challenged ballots.Pursuant to the said orders and to notice dulyserved upon the parties, a hearing was held at Cleveland, Ohio, onSeptember 21-22, 1943, before James C. Batten, Trial Examiner. TheBoard, the Company, the U. E., and the Association appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the record so made, the Election Report, the Objections ofthe Company, the Exceptions of the U. E., the Report on Objections,and the record previously made, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.Joseph Hargreavewas challenged by the Company on the groundthat he is no longer employed by it.Hargreave was eligible to voteUPON CONSENT ELECTION" in the original election held onApril 16, 1943.On May 29, he was laid off by the Company due tolack of work, and a few days later obtained employment at the FisherBomber Plant, and is presently employed at that plant.He is nolonger listed on the Company's pay roll.Although Hargreave testi-fied that he is anxious to return to the Company, he can no longerexercise a freedom of choice in the matter, even though the Com-pany may now desire to reemploy him.Under the regulations of theWar Manpower Commission, Hargreave must procure a Certificateof Availability from his present employer before he would be per- THE YODERCOMPANY655mitted to be reemployed by the Company.Thus, the employee statusof Hargreave is no longer merely a matter between the Company andthis employee.Hargreave, under the regulations of the War Man-power Commission, is an employee of the Fisher Bomber Plant. Inview of the foregoing, we find that Hargreave is no longer an employeeof the Company and, therefore, has no such substantial interest inthe outcome of the election as would entitle him to vote.We shalltherefore declare his ballot invalid.2.William Bellwas challenged by the U. E. on the ground that heis a supervisory clerical employee.However, he voted in the originalelection without challenge.The record reveals that he is a receivingclerk who is paid on an hourly basis, and receives his instructions fromproduction supervisors.He has no authority to hire or discharge,or to recommend such action. Inasmuch as the Stipulation providedthat supervisors of the rank of foremen or above were to be excluded,and since this employee is definitely ranked below the foreman andexercises no supervisory functions, we shall order that Bell's vote bedeclared valid 23.Frank Veverkawas challenged by the Board agent for the reasonthat his name did not appear upon the eligibility list used in the elec-tion of April 16, 1943.At that time Veverka was in charge of thecafeteria, a classification ineligible to vote in the election.Subse-quently, Veverka was transferred to a position as shop clerk which hehad held prior to the time he was placed in charge of the cafeteria,and was thus employed in an eligible category at the time of the run-off election.The Supplemental Decision and Second Direction ofElection, however, directed that the run-off election should be con-ducted among the employees who were eligible to vote in the originalelection conducted pursuant to the Stipulation.Veverka was, there-fore, correctly challenged by the Board's agent as ineligible, and weshall declare his ballot invalid.4.Virgil Garwoodwas challenged by the U. E. on the ground thatsince April 16, 1943, the date of the original election, he was promotedto the position of `set-up man" and 'instructor in the drill press sec-tion of the machine shop. In this position Garwood, although exercis-ing minor supervisory duties, ranks below the grade of foreman.Inasmuch as the Stipulation excluded only supervisors of the grade offoreman and above, we shall declare his ballot valid.5.Louis Lewiswas challenged by the U. E. on the ground that hewas not employed in an eligible classification.This employee worksin the tool crib, where he is engaged in the handing out of blueprints.His duties are not concerned with the drawing of blueprints, but-See the original decision in this proceeding(footnote 1,supra)whereinthe Boarddismissed the challenges to JosephKovach and A. Bishop 656DECISIONSOF NATIONALLABOR RELATIONSBOARDmerely with their distribution and safekeeping.As such, heis similarto the other tool crib attendant, who receives and passes out toolsand whose eligibility is not questioned.We shall declare his vote valid.6.Carol Tothwas challenged by the Board's agent on the groundthat she was not on the eligibility list used at the original election.Toth voluntarily left her employment with the Company on or aboutApril 10 and returned on or about April 20. She did not ask for aleave of absence, nor did she know or give any indication when shewould be able to return.Under these circumstances the Companytreated Mrs. Toth as an employee who voluntarily quit her employ-ment, and when she returned to work she was treated in all significantrespects as a new employee.We are of the opinion, and find, thatToth voluntarily quit her employment, and was therefore properlyexcluded from the eligibility list.We shall declare her vote in-valid.For the reasons indicated above we conclude and find that JosephHargreave, Frank Veverka and Carol Toth were not eligible to votein the run-off election, and their ballots are hereby declared in-valid.'We further find that William Bell, Virgil Garwood, and LouisLewis were eligible to vote in the election and their ballots are herebydeclared valid.Since the result of the election may depend upon the counting ofthe three ballots declared valid, we shall direct that they be openedand counted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III', Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Yoder Com-pany, Cleveland, Ohio, the Regional Director for the Eighth Regionshall, pursuant to the Rules and Regulations of the Board set forthabove, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, within ten (10) days from the date of this Direc-tion, open and count the ballots of William Bell, Virgil Garwood, andLouis Lewis, and thereafter prepare and cause to be served uponthe parties in this proceeding, a Supplemental Run-Off Election'Report, embodying therein his findings and recommendations as tothe result of the ballot.MR. GERARD D. REn.LY took no part in the consideration of the above-Second Supplemental Decision and Second Direction.